Citation Nr: 9917788	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-50 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for bilateral foot 
disabilities, other than residuals of a fracture of the fifth 
metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
shoulder disability.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  In the development of 
this appeal, the issue of service connection for bilateral 
foot disabilities, to include pes planus, was added.  This 
was denied by the RO in a June 1997 rating decision, and the 
veteran initiated an appeal on this issue as well.  

The veteran had perfected appeals for increased initial 
ratings for disabilities of the lower back and right hip; 
however, in a November 1998 written and signed statement, the 
veteran withdrew these issues from his pending appeal.  These 
will be accepted by the Board as proper withdrawals of these 
issues on appeal.  See 38 C.F.R. § 20.204 (1998).  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  



The medical evidence as to the veteran's bilateral foot 
disabilities is unclear.  The service medical records include 
a reference to pes planus, but no bilateral foot disorders 
were noted when the veteran was examined for separation from 
service.  A private physician's report of September 1996 
includes a diagnosis of bilateral pes planus, but the report 
of a VA examination of August 1995 includes no references to 
pes planus.  Therefore, with regard to the claim for service 
connection for a bilateral foot disability, further 
development of the medical evidence is necessary.

The veteran also seeks service connection for a right 
shoulder disability.  As an initial matter, the appellant's 
claim is well grounded, meaning it is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran has submitted medical 
evidence of both in-service and current right shoulder 
disability.  Additionally, he has submitted the June 1995 
statement of a private physician who has stated the veteran's 
current right shoulder disability results from a right 
shoulder injury incurred in service; this evidence is 
sufficient to render the veteran's claim well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); see Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The veteran having submitted a well grounded claim, the VA 
has a statutory duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
This duty includes providing a thorough and contemporaneous 
medical examination that discusses the etiology of his 
claimed condition(s).  Pond v. West, 12 Vet. App. 341 (1999).  
This is especially important where the medical questions at 
issue are beyond the expertise of the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In the present case, 
the veteran has submitted the aforementioned June 1995 
statement from his private physician which reflects a 
diagnosis of right shoulder right shoulder impingement 
syndrome with bicipital tendonitis.  This disability 
originated with the veteran's in-service right shoulder 
injury, according to the private doctor.  However, there is 
no evidence the private doctor has based his opinion on any 
basis other than the veteran's own reported medical history.  
Furthermore, the veteran reported no right shoulder 
disability on numerous service medical examinations 
subsequent to his initial injury.  A VA medical examination 
and opinion is required.  

In light of the above, this claim is remanded for the 
following additional development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
right shoulder disability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should evaluate the veteran's right 
shoulder, for which he claims service 
connection, and state the diagnosis of 
each right shoulder disorder the veteran 
currently has.  For each current right 
shoulder disorder, the examiner should 
state a medical opinion as to whether 
such disability is the result of a 
disease or injury incurred in or 
aggravated by service, in light of the 
entire record.  The medical basis for all 
opinions expressed should be indicated.  

3.  The veteran should be scheduled for a 
VA foot examination.  The examiner must 
be asked to review the entire medical 
record is association with the 
examination.  The report of the 
examination must include a complete list 
of the diagnoses of all bilateral foot 
disorders the veteran currently has.  For 
each separate diagnosis, the examiner 
should state a medical opinion, based on 
the entire record, as to the time of 
onset of the disorder.  If the examiner 
determines that the veteran has a 
bilateral foot disorder that began before 
service, the examiner should state a 
medical opinion, based on the entire 
record, as to whether the bilateral foot 
disorder increased in severity while the 
veteran was in service, and, if so, 
whether the increase in severity was 
beyond the natural progression of the 
disorder.

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

